WANAMAKER, J.
1. In a criminal charge the exact date and time are immaterial unless in the nature of the offense exactness of time is essential. It is sufficient to prove the alleged offense at or about the time charged. (See Section 11238, General Code.)
2. It is the right of the state to prove the alleged criminal acts on or about the time and date formally charged; the defendant, in the presentation of his defense, has at least an equal right to depart from the exact time and dáte charged by the affidavit, information or indictment, or the testimony offered in support thereof.
Judgment reversed.
Marshall, C. J., Robinson, Jones, Matthias, Day and Allen, concur.